Name: Commission Regulation (EEC) No 589/81 of 5 March 1981 fixing, for the first quarter of 1981, the quantities of beef and veal products which may be imported under the annual estimates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 60/22 Official Journal of the European Communities 6. 3 . 81 COMMISSION REGULATION (EEC) No 589/81 of 5 March 1981 fixing, for the first quarter of 1981 , the quantities of beef and veal products which may be imported under the annual estimates HAS ADOPTED THIS REGULATION : Article 1 For the first quarter of 1981 the quantities of products in the beef and veal sector which may be imported under the systems provided for in Articles 13 and 14 of Regulation (EEC) No 805/68 are hereby fixed at zero . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization in the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Articles 13 (4) (a) and 14 (4) (a) thereof, Whereas the estimates provided for in Articles 13 and 14 of Regulation (EEC) No 805/68 have not yet been adopted for 1981 ; whereas, in these circumstances, the quantities to be imported for the first quarter of 1981 must be fixed at zero ; whereas it is therefore necessary to provide that applications for licences lodged under Commission Regulation (EEC) No 328/81 (2) are to be rejected and the securities released ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, Applications for licences lodged pursuant to Article 1 ( 1 ) (a) of Regulation (EEC) No 328/81 shall be rejected. The securities for the said applications shall be released immediately. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 March 1981 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 148 , 28 . 6. 1968 , p . 24. R OJ No L 35, 7 . 2. 1981 , p . 16 .